           Case 2:20-cv-00279-DBB Document 36 Filed 06/01/20 Page 1 of 1




                         IN THE UNITED STATES DISTRICT COURT
                                   DISTRICT OF UTAH


    UNITED STATES OF AMERICA,
                                                            ORDER EXTENDING THE
           Plaintiff,                                      TEMPORARY RESTRAINING
                                                                 ORDER [8]
    v.

    MY DOCTOR SUGGESTS LLC (d/b/a
    My Health Supplier), a Utah corporation,           Case No. 2:20-cv-00279 DBB
    GP SILVER LLC, a Utah corporation and
    GORDON PEDERSEN, an individual,                    Judge David Barlow

           Defendants.


         Defendant My Doctor Suggests, LLC (MDS) submitted an unopposed motion for an

enlargement of time1 to respond to the Temporary Restraining Order and Show Cause Why a

Preliminary Injunction Should Not Issue.2 The court granted that motion and rescheduled the

Order to Show Cause hearing for July 8, 2020 to allow additional time for Plaintiff and MDS to

discuss settlement options.3 The court now orders the temporary restraining order extended with

respect to MDS until July 8, 2020.

         Signed June 1, 2020.


                                                   BY THE COURT:



                                                   ______________________________
                                                   DAVID BARLOW
                                                   UNITED STATES DISTRICT JUDGE

1
  ECF No. 27.
2
  ECF No. 8.
3
  ECF No. 30.
